UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2012 (December 9, 2011) SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 0-11392 57-0525804 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 70 Commerce Center, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (864) 288-8877 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On December 15, 2011, Span-America Medical Systems, Inc. (“Span-America”) filed a Form 8-K (the “Initial Form 8-K”) to report that it had, effective as of December 9, 2011, acquired substantially all of the assets of M.C. Healthcare Products Inc., an Ontario corporation (“MCHP”).This Current Report on Form 8-K/A is being filed to provide the financial statements and the pro forma financial information required by Items 9.01(a) and 9.01(b) of Form 8-K, to include new exhibits under Item 9.01(d) of Form 8-K and to include the item number and caption for Item 3.02 that was inadvertently omitted from the Initial Form 8-K. Item 3.02 Unregistered Sales of Equity Securities The information set forth in Item 1.01 of the Initial Form 8-K is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. The audited financial statements of MCHP as of July 31, 2011 and for the year ended July 31, 2011 are filed as Exhibit 99.1 to this Current Report on Form 8-K/A and are incorporated herein by reference. (b) Pro Forma Financial Information. The unaudited pro forma combined condensed financial information for the year ended October 1, 2011 is filed as Exhibit 99.2 to this Current Report on Form 8-K/A and is incorporated herein by reference.No unaudited pro forma combined condensed balance sheet is included herewith because the unaudited consolidated balance sheet for Span-America as of December 31, 2011, filed in its Quarterly Report on Form 10-Q for the fiscal quarter ended December 31, 2011, included the assets and liabilities of MCHP acquired by Span-America on December 9, 2011. (d) Exhibits. Consent of Elliott Davis, LLC, independent auditors, of M.C. Healthcare Products Inc. Audited financial statements of MCHP as of July 31, 2011 and for the year ended July 31, 2011 Unaudited pro forma combined condensed financial information for the year ended October 1, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. (Registrant) Date:February 24, 2012 By: /s/Richard C. Coggins Richard C. Coggins Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Consent of Elliott Davis, LLC Audited financial statements of MCHP as of July 31, 2011 and for the year ended July 31, 2011 Unaudited pro forma combined condensed financial information for the year ended October 1, 2011 4
